1    SEYFARTH SHAW LLP
     Jeffrey A. Nordlander (SBN 308929)
2    jnordlander@seyfarth.com
     400 Capitol Mall, Suite 2350
3    Sacramento, CA 95814-4428
     Telephone: (916) 448-0159
4    Facsimile: (916) 558-4839
5    Attorneys for Defendants
     KINGNOD LP
6    EASUN INC.
7    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr. (State Bar No. 111282)
8    Russell Handy (State Bar No. 195058)
     Amanda Seabock (State Bar No. 289900)
9    Zachary Best (State Bar No. 166035)
     8033 Linda Vista Road, Suite 200
10   San Diego, CA 92111
     Telephone: (858) 375-7385
11   Facsimile: (888) 422-5191
     E-mail: amandas@potterhandy.com
12
     Attorneys for Plaintiff
13   ORLANDO GARCIA
14
15                             UNITED STATES DISTRICT COURT
16                             EASTERN DISTRICT OF CALIFORNIA
17
18    Orlando Garcia,                               Case No. 2:21-cv-00020-MCE-AC
19                    Plaintiff,                    ORDER RE STIPULATION TO
                                                    EXTEND DEFENDANTS’ TIME
20             v.                                   TO FILE RESPONSIVE
                                                    PLEADING TO PLAINTIFF’S
21    Kingnod LP, a California Limited              COMPLAINT
      Partnership; Easun Inc., a California
22    Corporation;                                  Complaint Filed:    Jan. 5, 2021
23
                      Defendants.
24
25            GOOD CAUSE HAVING BEEN SHOWN, the STIPULATION TO EXTEND
26   DEFENDANTS’ TIME TO FILE RESPONSIVE PLEADING TO PLAINTIFF’S
27   COMPLAINT is GRANTED as follows:
28   ///

           SECOND STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     69444722v.1
1             1.    Defendants’ responsive pleading deadline is continued until May 19, 2021.
2          IT IS SO ORDERED:
3    Dated: May 10, 2021

4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                   SECOND STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     69444722v.1
